THE CUTLER TRUST FILED VIA EDGAR July 13, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:The Cutler Trust File Nos. 811-07242 and 33-52850 Ladies and Gentlemen: On behalf of The Cutler Trust (“Registrant”), attached for filing is Post-Effective Amendment No. 28 (the “Amendment”) to Registrant’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 75 days after filing pursuant to Rule 485(a)(2) under the Securities Act of 1933.The Amendment is being filed to establish a new series of the Registrant, the Cutler Income Fund. Please contact the undersigned at 513/587-3418 if you have any questions. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
